--------------------------------------------------------------------------------

Exhibit 10.7
Approved by the stockholders of Trinity Merger Corp. on November 12, 2019
 
BROADMARK REALTY CAPITAL INC.
2019 STOCK INCENTIVE PLAN
 
1.            Purpose
 
The purpose of this Broadmark Realty Capital Inc. 2019 Stock Incentive Plan (the
“Plan”) is to promote and closely align the interests of employees, officers,
non-employee directors and other service providers of Broadmark Realty Capital
Inc. (the “Company”) and its stockholders by providing stock-based
compensation.  The objectives of the Plan are to attract and retain the best
available employees for positions of substantial responsibility and to motivate
Participants to optimize the profitability and growth of the Company through
incentives that are consistent with the Company’s goals and that link the
personal interests of Participants to those of the Company’s stockholders.
 
The Plan provides for the grant of Options, Stock Appreciation Rights,
Restricted Stock Units and Restricted Stock, any of which may be
performance-based, as determined by the Committee.
 
2.            Definitions
 
As used in the Plan, the following terms shall have the meanings set forth
below:
 
(a) “Affiliate” means any entity in which the Company has a substantial direct
or indirect equity interest, as determined by the Committee from time to time.
 
(b) “Act” means the Securities Exchange Act of 1934, as amended, or any
successor thereto.
 
(c) “Award” means an Option, Stock Appreciation Right, Restricted Stock Unit, or
Restricted Stock award granted to a Participant pursuant to the provisions of
the Plan, any of which may be subject to performance conditions.
 
(d) “Award Agreement” means a written agreement or other instrument as may be
approved from time to time by the Committee and designated as such implementing
the grant of each Award.  An Award Agreement may be in the form of an agreement
to be executed by both the Participant and the Company (or an authorized
representative of the Company) or certificates, notices or similar instruments
as approved by the Committee and designated as such.
 
(e) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Act.
 
(f) “Board” means the board of directors of the Company.
 
(g) “Cause” has the meaning set forth in an Award Agreement or other written
employment or services agreement between the Participant and the Company or an
Affiliate thereof, or if no such meaning applies, means a Participant’s
Termination of Employment by the Company or an Affiliate by reason of the
Participant’s (i) material breach of his or her obligations under any agreement,
including any employment agreement, that he has entered into with the Company or
an Affiliate; (ii) intentional misconduct as an officer, employee, director,
consultant or advisor of the Company or a material violation by the Participant
of written policies of the Company; (iii) material breach of any fiduciary duty
which the Participant owes to the Company; (iv) commission by the Participant of
(A) a felony or (B) fraud, embezzlement, dishonesty, or a crime involving moral
turpitude; or (v) the habitual use of illicit drugs or other illicit
substances.  A Participant’s employment or service will be deemed to have been
terminated for Cause if it is determined subsequent to his or her termination of
employment or service that grounds for termination of his or her employment or
service for Cause existed at the time of his or her termination of employment or
service.


1

--------------------------------------------------------------------------------

(h) “Change in Control” means the occurrence of any one of the following:
 
(i) any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person or any securities acquired directly from the Company or its
Affiliates) representing 50% or more of the combined voting power of the
Company’s then outstanding securities, excluding any Person who becomes such a
Beneficial Owner in connection with a transaction described paragraph (iii)
below; or
 
(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the Effective Date (as
defined below), constitute the Board and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company’s stockholders was approved
or recommended by a vote of at least a majority of the directors then still in
office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or
 
(iii) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than a merger or consolidation which would result in the holders of the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) at least 50% of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation; or
 
(iv) the implementation of a plan of complete liquidation or dissolution of the
Company; or
 
(v) there is consummated an agreement for the sale or disposition by the Company
of all or substantially all of the Company’s assets, other than a sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity, at least 50% of the combined voting power of the voting securities
of which is owned by stockholders of the Company in substantially the same
proportions as their ownership of the Company immediately prior to such sale.
 
(i) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations issued thereunder.


2

--------------------------------------------------------------------------------

(j) “Committee” means the Compensation Committee of the Board (or any successor
committee), or such other committee as designated by the Board to administer the
Plan under Section 6.
 
(k) “Common Stock” means the common stock of the Company, par value $0.001 per
share, or such other class or kind of shares or other securities as may be
applicable under Section 13.
 
(l) “Company” means Broadmark Realty Capital Inc., a Delaware corporation, and
except as utilized in the definition of Change in Control, any successor
corporation.
 
(m) “Disability” means, as determined by the Committee in its discretion
exercised in good faith, a physical or mental condition of a Participant that
would entitle him or her to payment of disability income payments under the
Company’s long-term disability insurance policy or plan for employees as then in
effect; or in the event that a Participant is not covered, for whatever reason
under the Company’s long-term disability insurance policy or plan for employees
or in the event the Company does not maintain such a long-term disability
insurance policy, “Disability” means a permanent and total disability as defined
in section 22(e)(3) of the Code. A determination of Disability may be made by a
physician selected or approved by the Committee and, in this respect,
Participants shall submit to an examination by such physician upon request by
the Committee.
 
(n) “Dividend Equivalents” mean an amount payable in cash or Common Stock, as
determined by the Committee, with respect to a Restricted Stock Unit equal to
the dividends that would have been paid to the Participant if the shares
underlying the Award had been owned by the Participant.
 
(o) “Effective Date” means the date on which the Plan takes effect, as defined
pursuant to Section 4 of the Plan.
 
(p) “Eligible Person” means any current or prospective employee, officer,
non-employee director or other service provider of the Company or any of its
Subsidiaries; provided, however that Incentive Stock Options may only be granted
to employees of the Company, a parent or a subsidiary corporation within the
meaning of Section 424 of the Code.
 
(q) “Fair Market Value” means as of any date, the value of the Common Stock
determined as follows: (i) if the Common Stock is listed on any established
stock exchange, system or market, its Fair Market Value shall be the closing
price for the Common Stock as quoted on such exchange, system or market as
reported in the Wall Street Journal or such other source as the Committee deems
reliable (or, if no sale of Common Stock is reported for such date, on the next
preceding date on which any sale shall have been reported); and (ii) in the
absence of an established market for the Common Stock, the Fair Market Value
thereof shall be determined in good faith by the Committee by the reasonable
application of a reasonable valuation method, taking into account factors
consistent with Treas. Reg. § 409A-1(b)(5)(iv)(B) as the Committee deems
appropriate.
 
(r) “Incentive Stock Option” means a stock option that is intended to qualify as
an “incentive stock option” within the meaning of Section 422 of the Code.


3

--------------------------------------------------------------------------------

(s) “Nonqualified Stock Option” means a stock option that is not intended to
qualify as an “incentive stock option” within the meaning of Section 422 of the
Code.
 
(t) “Option” means a right to purchase a number of shares of Common Stock at
such exercise price, at such times and on such other terms and conditions as are
specified in or determined pursuant to an Award Agreement.  Options granted
pursuant to the Plan may be Incentive Stock Options or Nonqualified Stock
Options.
 
(u) “Participant” means any Eligible Person to whom Awards have been granted
from time to time by the Committee and any authorized transferee of such
individual.
 
(v) “Person” shall have the meaning given in Section 3(a)(9) of the Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its Affiliates, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Subsidiaries, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities or (iv) a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.
 
(w) “Plan” means the Broadmark Realty Capital Inc. 2019 Stock Incentive Plan as
set forth herein and as amended from time to time.
 
(x) “Restricted Stock” means an Award or issuance of Common Stock the grant,
issuance, vesting and/or transferability of which is subject during specified
periods of time to any such conditions (including continued employment or
engagement or performance conditions) and terms as the Committee deems
appropriate.
 
(y) “Restricted Stock Unit” means an Award denominated in units of Common Stock
under which the issuance of shares of Common Stock (or cash payment in lieu
thereof) is subject to such conditions (including continued employment or
engagement or performance conditions) and terms as the Committee deems
appropriate.
 
(z) “Separation from Service” or “Separates from Service” means the termination
of Participant’s employment with the Company and all Subsidiaries that
constitutes a “separation from service” within the meaning of Section 409A of
the Code.
 
(aa) “Stock Appreciation Right” or “SAR” means a right granted that entitles the
Participant to receive, in cash or Common Stock or a combination thereof, as
determined by the Committee, value equal to the excess of (i) the Fair Market
Value of a specified number of shares of Common Stock at the time of exercise
over (ii) the exercise price of the right, as established by the Committee on
the date of grant.
 
(bb) “Subsidiary” means any business association (including a corporation or a
partnership, other than the Company) in an unbroken chain of such associations
beginning with the Company if each of the associations other than the last
association in the unbroken chain owns equity interests (including stock or
partnership interests) possessing 50% or more of the total combined voting power
of all classes of equity interests in one of the other associations in such
chain.


4

--------------------------------------------------------------------------------

(cc) “Substitute Awards” means Awards granted or Common Stock issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, by a company acquired
by the Company or any Subsidiary or with which the Company or any Subsidiary
combines.
 
(dd) “Termination of Employment” means ceasing to serve as an employee of the
Company and its Subsidiaries or, with respect to a non-employee director or
other service provider, ceasing to serve as such for the Company and its
Subsidiaries, except that with respect to all or any Awards held by a
Participant (i) the Committee may determine that a leave of absence or
employment on a less than full-time basis is considered a “Termination of
Employment,” (ii) the Committee may determine that a transition of employment to
service with a partnership, joint venture or corporation not meeting the
requirements of a Subsidiary in which the Company or a Subsidiary is a party is
not considered a “Termination of Employment,” (iii) service as a member of the
Board shall constitute continued employment with respect to Awards granted to a
Participant while he or she served as an employee, and (iv) service as an
employee of the Company or a Subsidiary shall constitute continued employment
with respect to Awards granted to a Participant while he or she served as a
member of the Board or other service provider.  The Committee shall determine
whether any corporate transaction, such as a sale or spin-off of a division or
subsidiary that employs or engages a Participant, shall be deemed to result in a
Termination of Employment with the Company and its Subsidiaries for purposes of
any affected Participant’s Awards, and the Committee’s decision shall be final
and binding.
 
3.            Eligibility
 
Any Eligible Person is eligible for selection by the Committee to receive an
Award.
 
4.            Effective Date and Termination of Plan
 
The Plan shall become effective upon its approval by the stockholders of the
Company (the “Effective Date”).  The Plan shall remain available for the grant
of Awards until the tenth anniversary of the Effective Date and shall
automatically terminate on that date.  Notwithstanding the foregoing, the Plan
may be terminated at such earlier time as the Board may determine.  Termination
of the Plan will not affect the rights and obligations of the Participants and
the Company arising under Awards granted prior to such termination.
 
5.            Shares Subject to the Plan and to Awards
 
(a) Aggregate Limits.  The aggregate number of shares of Common Stock issuable
under the Plan shall be equal to 5,000,000.  The aggregate number of shares of
Common Stock available for grant under this Plan and the number of shares of
Common Stock subject to Awards outstanding at the time of any event described in
Section 13 shall be subject to adjustment as provided in Section 13.  The shares
of Common Stock issued pursuant to Awards granted under this Plan may be shares
that are authorized and unissued or shares that were reacquired by the Company,
including shares purchased in the open market.


5

--------------------------------------------------------------------------------

(b) Issuance of Shares.  For purposes of Section 5(a), the aggregate number of
shares of Common Stock issued under this Plan at any time shall equal only the
number of shares of Common Stock actually issued upon exercise or settlement of
an Award.  The aggregate number of shares available for issuance under this Plan
at any time shall not be reduced by (i) shares subject to Awards that have been
terminated, expired unexercised, forfeited or settled in cash, (ii) shares
subject to Awards that have been retained or withheld by the Company in payment
or satisfaction of the exercise price, purchase price or tax withholding
obligation of an Award, or (iii) shares subject to Awards that otherwise do not
result in the issuance of shares in connection with payment or settlement
thereof.  In addition, shares that have been delivered (either actually or by
attestation) to the Company in payment or satisfaction of the exercise price,
purchase price or tax withholding obligation of an Award shall be available for
issuance under this Plan.
 
(c) Substitute Awards.  Substitute Awards shall not reduce the shares of Common
Stock authorized for issuance under the Plan.  Additionally, in the event that a
company acquired by the Company or any Subsidiary, or with which the Company or
any Subsidiary combines, has shares available under a pre-existing plan approved
by stockholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the shares of Common Stock authorized
for issuance under the Plan; provided that Awards using such available shares
shall not be made after the date awards or grants could have been made under the
terms of the pre-existing plan, absent the acquisition or combination, and shall
only be made to individuals who were employees of such acquired or combined
company before such acquisition or combination.
 
(d) Tax Code Limits.  The aggregate number of shares of Common Stock that may be
issued pursuant to the exercise of Incentive Stock Options granted under this
Plan shall be equal to two million (2,000,000), which number shall be calculated
and adjusted pursuant to Section 13 only to the extent that such calculation or
adjustment will not affect the status of any option intended to qualify as an
Incentive Stock Option under Section 422 of the Code.
 
(e) Limits on Awards to Non-Employee Directors.  The aggregate dollar value of
equity-based (based on the grant date Fair Market Value of equity-based Awards)
and cash compensation granted under this Plan or otherwise during any calendar
year to any non-employee director shall not exceed $1,000,000; provided,
however, that in the calendar year in which a non-employee director first joins
the Board or is first designated as chairman of the Board or lead director, the
maximum aggregate dollar value of equity-based and cash compensation granted to
the non-employee director may be up to two hundred percent (200%) of the
foregoing limit.


6

--------------------------------------------------------------------------------

6.           Administration of the Plan
 
(a) Administrator of the Plan.  The Plan shall be administered by the
Committee.  The Board shall fill vacancies on, and from time to time may remove
or add members to, the Committee.  The Committee shall act pursuant to a
majority vote or unanimous written consent.  Any power of the Committee may also
be exercised by the Board, except to the extent that the grant or exercise of
such authority would cause any Award or transaction to become subject to (or
lose an exemption under) the short-swing profit recovery provisions of Section
16 of the Act.  To the extent that any permitted action taken by the Board
conflicts with action taken by the Committee, the Board action shall control. 
To the maximum extent permissible under applicable law, the Committee (or any
successor) may by resolution delegate any or all of its authority to one or more
subcommittees composed of one or more directors and/or officers of the Company,
and any such subcommittee shall be treated as the Committee for all purposes
under this Plan.  Notwithstanding the foregoing, if the Board or the Committee
(or any successor) delegates to a subcommittee comprised of one or more officers
of the Company (who are not also directors) the authority to grant Awards, the
resolution so authorizing such subcommittee shall specify the total number of
shares of Common Stock such subcommittee may award pursuant to such delegated
authority, and no such subcommittee shall designate any officer serving thereon
or any executive officer or non-employee director of the Company as a recipient
of any Awards granted under such delegated authority.  The Committee hereby
delegates to and designates the senior human resources officer of the Company
(or such other officer with similar authority), and to his or her delegates or
designees, the authority to assist the Committee in the day-to-day
administration of the Plan and of Awards granted under the Plan, including
without limitation those powers set forth in Section 6(b)(iv) through (ix) and
to execute agreements evidencing Awards made under this Plan or other documents
entered into under this Plan on behalf of the Committee or the Company.  The
Committee may further designate and delegate to one or more additional officers
or employees of the Company or any subsidiary, and/or one or more agents,
authority to assist the Committee in any or all aspects of the day-to-day
administration of the Plan and/or of Awards granted under the Plan.
 
(b) Powers of Committee.  Subject to the express provisions of this Plan, the
Committee shall be authorized and empowered to do all things that it determines
to be necessary or appropriate in connection with the administration of this
Plan, including, without limitation:
 
(i) to prescribe, amend and rescind rules and regulations relating to this Plan
and to define terms not otherwise defined herein;
 
(ii) to determine which persons are Eligible Persons, to which of such Eligible
Persons, if any, Awards shall be granted hereunder and the timing of any such
Awards;
 
(iii) to prescribe and amend the terms of the Award Agreements, to grant Awards
and determine the terms and conditions thereof;
 
(iv) to establish and verify the extent of satisfaction of any performance goals
or other conditions applicable to the grant, issuance, retention, vesting,
exercisability or settlement of any Award;
 
(v) to prescribe and amend the terms of or form of any document or notice
required to be delivered to the Company by Participants under this Plan;
 
(vi) to determine the extent to which adjustments are required pursuant to
Section 13;
 
(vii) to interpret and construe this Plan, any rules and regulations under this
Plan and the terms and conditions of any Award granted hereunder, and to make
exceptions to any such provisions if the Committee, in good faith, determines
that it is appropriate to do so;
 
(viii) to approve corrections in the documentation or administration of any
Award; and


7

--------------------------------------------------------------------------------

(ix) to make all other determinations deemed necessary or advisable for the
administration of this Plan.
 
Notwithstanding anything in this Plan to the contrary, with respect to any Award
that is “deferred compensation” under Section 409A of the Code, the Committee
shall exercise its discretion in a manner that causes such Awards to be
compliant with or exempt from the requirements of such Code section.  Without
limiting the foregoing, unless expressly agreed to in writing by the Participant
holding such Award, the Committee shall not take any action with respect to any
Award which constitutes (i) a modification of a stock right within the meaning
of Treas. Reg. § 1.409A-1(b)(5)(v)(B) so as to constitute the grant of a new
stock right, (ii) an extension of a stock right, including the addition of a
feature for the deferral of compensation within the meaning of Treas. Reg. §
1.409A-1 (b)(5)(v)(C), or (iii) an impermissible acceleration of a payment date
or a subsequent deferral of a stock right subject to Section 409A of the Code
within the meaning of Treas. Reg. § 1.409A-1(b)(5)(v)(E).
 
The Committee may, in its sole and absolute discretion, without amendment to the
Plan but subject to the limitations otherwise set forth in Section 18, waive or
amend the operation of Plan provisions respecting exercise after Termination of
Employment.  The Committee or any member thereof may, in its sole and absolute
discretion and, except as otherwise provided in Section 18, waive, settle or
adjust any of the terms of any Award so as to avoid unanticipated consequences
or address unanticipated events (including any temporary closure of an
applicable stock exchange, disruption of communications or natural catastrophe).
 
(c) Determinations by the Committee.  All decisions, determinations and
interpretations by the Committee regarding the Plan, any rules and regulations
under the Plan and the terms and conditions of or operation of any Award granted
hereunder, shall be final and binding on all Participants, beneficiaries, heirs,
assigns or other persons holding or claiming rights under the Plan or any
Award.  The Committee shall consider such factors as it deems relevant, in its
sole and absolute discretion, to making such decisions, determinations and
interpretations including, without limitation, the recommendations or advice of
any officer or other employee of the Company and such attorneys, consultants and
accountants as it may select.  Members of the Board and members of the Committee
acting under the Plan shall be fully protected in relying in good faith upon the
advice of counsel and shall incur no liability except for gross negligence or
willful misconduct in the performance of their duties.
 
(d) Subsidiary Awards.  In the case of a grant of an Award to any Participant
employed by a Subsidiary, such grant may, if the Committee so directs, be
implemented by the Company issuing any subject shares of Common Stock to the
Subsidiary, for such lawful consideration as the Committee may determine, upon
the condition or understanding that the Subsidiary will transfer the shares of
Common Stock to the Participant in accordance with the terms of the Award
specified by the Committee pursuant to the provisions of the Plan. 
Notwithstanding any other provision hereof, such Award may be issued by and in
the name of the Subsidiary and shall be deemed granted on such date as the
Committee shall determine.


8

--------------------------------------------------------------------------------

7.            Plan Awards
 
(a) Terms Set Forth in Award Agreement.  Awards may be granted to Eligible
Persons as determined by the Committee at any time and from time to time prior
to the termination of the Plan.  The terms and conditions of each Award shall be
set forth in an Award Agreement in a form approved by the Committee for such
Award, which Award Agreement may contain such terms and conditions as specified
from time to time by the Committee, provided such terms and conditions do not
conflict with the Plan.  The Award Agreement for any Award (other than
Restricted Stock awards) shall include the time or times at or within which and
the consideration, if any, for which any shares of Common Stock may be acquired
from the Company.  The terms of Awards may vary among Participants, and the Plan
does not impose upon the Committee any requirement to make Awards subject to
uniform terms.  Accordingly, the terms of individual Award Agreements may vary.
 
(b) Performance Criteria.  The Committee may establish performance criteria and
level of achievement that determine the number of shares of Common Stock,
Restricted Stock Units, or cash to be granted, retained, vested, issued or
issuable under or in settlement of or the amount payable pursuant to an Award. 
Such performance-based awards may be identified as “Performance Share,”
“Performance Equity,” “Performance Unit” or other such term as chosen by the
Committee.
 
(c) Termination of Employment.  Subject to the express provisions of the Plan,
the Committee shall specify before, at, or after the time of grant of an Award
the provisions governing the effect(s) upon an Award of a Participant’s
Termination of Employment.
 
(d) Rights of a Stockholder.  A Participant shall have no rights as a
stockholder with respect to shares of Common Stock covered by an Award
(including voting rights) until the date the Participant becomes the holder of
record of such shares of Common Stock.  No adjustment shall be made for
dividends or other rights for which the record date is prior to such date,
except as provided in Section 10(b) or Section 13 of this Plan or as otherwise
provided by the Committee.
 
8.            Options
 
(a) Grant, Term and Price.  The grant, issuance, retention, vesting and/or
settlement of any Option shall occur at such time and be subject to such terms
and conditions as determined by the Committee or under criteria established by
the Committee, which may include conditions based on continued employment or
engagement, passage of time, attainment of age and/or service requirements,
and/or satisfaction of performance conditions.  The term of an Option shall in
no event be greater than ten years; provided, however, the term of an Option
(other than an Incentive Stock Option) shall be automatically extended if, at
the time of its scheduled expiration, the Participant holding such Option is
prohibited by law or the Company’s insider trading policy from exercising the
Option, which extension shall expire on the thirtieth (30th) day following the
date such prohibition no longer applies.  The Committee will establish the price
at which Common Stock may be purchased upon exercise of an Option, which, in no
event will be less than the Fair Market Value of such shares on the date of
grant; provided, however, that the exercise price per share of Common Stock with
respect to an Option that is granted as a Substitute Award may be less than the
Fair Market Value of the shares of Common Stock on the date such Option is
granted if such exercise price is based on a formula set forth in the terms of
the options held by such optionees or in the terms of the agreement providing
for such merger or other acquisition that satisfies the requirements of (i)
Section 409A of the Code, if such options held by such optionees are not
intended to qualify as “incentive stock options” within the meaning of Section
422 of the Code, and (ii) Section 424(a) of the Code, if such options held by
such optionees are intended to qualify as “incentive stock options” within the
meaning of Section 422 of the Code.  The exercise price of any Option may be
paid in cash or such other method as determined by the Committee, including an
irrevocable commitment by a broker to pay over such amount from a sale of the
shares of Common Stock issuable under an Option, the delivery of previously
owned shares of Common Stock or withholding of shares of Common Stock
deliverable upon exercise.  Unless otherwise specifically provided in the
Option, the exercise price of Common Stock acquired pursuant to an Option that
is paid by delivery to the Company of other Common Stock acquired, directly or
indirectly from the Company, shall be paid only by shares of the Common Stock of
the Company that have been held for more than six months.


9

--------------------------------------------------------------------------------

(b) No Repricing without Stockholder Approval.  Other than in connection with a
change in the Company’s capitalization (as described in Section 13), the
Committee shall not, without stockholder approval, reduce the exercise price of
a previously awarded Option and, at any time when the exercise price of a
previously awarded Option is above the Fair Market Value of a share of Common
Stock, the Committee shall not, without stockholder approval, cancel and
re-grant or exchange such Option for cash or a new Award with a lower (or no)
exercise price.
 
(c) No Reload Grants.  Options shall not be granted under the Plan in
consideration for and shall not be conditioned upon the delivery of shares of
Common Stock to the Company in payment of the exercise price and/or tax
withholding obligation under any other employee stock option.
 
(d) Incentive Stock Options.  Notwithstanding anything to the contrary in this
Section 8, in the case of the grant of an Incentive Stock Option, if the
Participant owns stock possessing more than 10% of the combined voting power of
all classes of stock of the Company (a “10% Stockholder”), the exercise price of
such Option must be at least 110% of the Fair Market Value of the shares of
Common Stock on the date of grant and the Option must expire within a period of
not more than five (5) years from the date of grant.  Notwithstanding anything
in this Section 8 to the contrary, options designated as Incentive Stock Options
shall not be eligible for treatment under the Code as Incentive Stock Options
(and will be deemed to be Nonqualified Stock Options) to the extent that either
(a) the aggregate Fair Market Value of shares of Common Stock (determined as of
the time of grant) with respect to which such Options are exercisable for the
first time by the Participant during any calendar year (under all plans of the
Company and any Subsidiary) exceeds $100,000, taking Options into account in the
order in which they were granted, or (b) such Options otherwise remain
exercisable but are not exercised within three (3) months (or such other period
of time provided in Section 422 of the Code) of separation of service (as
determined in accordance with Section 3401(c) of the Code and the regulations
promulgated thereunder).
 
(e) No Stockholder Rights.  Participants shall have no voting rights and will
have no rights to receive dividends or Dividend Equivalents in respect of an
Option or any shares of Common Stock subject to an Option until the Participant
has become the holder of record of such shares.


10

--------------------------------------------------------------------------------

9.            Stock Appreciation Rights
 
(a) General Terms.  The grant, issuance, retention, vesting and/or settlement of
any Stock Appreciation Right shall occur at such time and be subject to such
terms and conditions as determined by the Committee or under criteria
established by the Committee, which may include conditions based on continued
employment or engagement, passage of time, attainment of age and/or service
requirements, and/or satisfaction of performance conditions.  Stock Appreciation
Rights may be granted to Participants from time to time either in tandem with or
as a component of Options granted under the Plan (“tandem SARs”) or not in
conjunction with other Awards (“freestanding SARs”).  Upon exercise of a tandem
SAR as to some or all of the shares covered by the grant, the related Option
shall be canceled automatically to the extent of the number of shares covered by
such exercise.  Conversely, if the related Option is exercised as to some or all
of the shares covered by the grant, the related tandem SAR, if any, shall be
canceled automatically to the extent of the number of shares covered by the
Option exercise.  Any Stock Appreciation Right granted in tandem with an Option
may be granted at the same time such Option is granted or at any time thereafter
before exercise or expiration of such Option, provided that the Fair Market
Value of Common Stock on the date of the SAR’s grant is not greater than the
exercise price of the related Option.  All freestanding SARs shall be granted
subject to the same terms and conditions applicable to Options as set forth in
Section 8 and all tandem SARs shall have the same exercise price as the Option
to which they relate.  Subject to the provisions of Section 8 and the
immediately preceding sentence, the Committee may impose such other conditions
or restrictions on any Stock Appreciation Right as it shall deem appropriate. 
Stock Appreciation Rights may be settled in Common Stock, cash, Restricted Stock
or a combination thereof, as determined by the Committee and set forth in the
applicable Award Agreement.


(b) No Repricing without Stockholder Approval.  Other than in connection with a
change in the Company’s capitalization (as described in Section 13), the
Committee shall not, without stockholder approval, reduce the exercise price of
a previously awarded Stock Appreciation Right and, at any time when the exercise
price of a previously awarded Stock Appreciation Right is above the Fair Market
Value of a share of Common Stock, the Committee shall not, without stockholder
approval, cancel and re-grant or exchange such Stock Appreciation Right for cash
or a new Award with a lower (or no) exercise price.
 
(c) No Stockholder Rights.  Participants shall have no voting rights and will
have no rights to receive dividends or Dividend Equivalents in respect of an
Award of Stock Appreciation Rights or any shares of Common Stock subject to an
Award of Stock Appreciation Rights until the Participant has become the holder
of record of such shares.
 
10.          Restricted Stock and Restricted Stock Units
 
(a) Vesting and Performance Criteria.  The grant, issuance, vesting and/or
settlement of any Award of Restricted Stock or Restricted Stock Units shall
occur at such time and be subject to such terms and conditions as determined by
the Committee or under criteria established by the Committee, which may include
conditions based on continued employment or engagement, passage of time,
attainment of age and/or service requirements, and/or satisfaction of
performance conditions.  In addition, the Committee shall have the right to
grant Restricted Stock or Restricted Stock Units as the form of payment for
grants or rights earned or due under other stockholder-approved compensation
plans or arrangements of the Company.
 
11

--------------------------------------------------------------------------------

(b) Dividends and Distributions.  Participants in whose name Restricted Stock is
granted shall be entitled to receive all dividends and other distributions paid
with respect to those shares of Common Stock, unless determined otherwise by the
Committee.  The Committee will determine whether any such dividends or
distributions will be automatically reinvested in additional shares of
Restricted Stock and/or subject to the same restrictions on transferability as
the Restricted Stock with respect to which they were distributed or whether such
dividends or distributions will be paid in cash.  Shares underlying Restricted
Stock Units shall be entitled to dividends or distributions only to the extent
provided by the Committee.
 
(c) Voting Rights.  Participants in whose name Restricted Stock Units are
granted shall have no voting rights with respect to any Restricted Stock Units
granted hereunder.
 
11.          Deferral of Payment
 
The Committee may, in an Award Agreement or otherwise, provide for the deferred
delivery of Common Stock or cash upon settlement, vesting or other events with
respect to an Award.  Notwithstanding anything herein to the contrary, in no
event will any election to defer the delivery of Common Stock or any other
payment with respect to any Award be allowed if the Committee determines, in its
sole discretion, that the deferral would result in the imposition of the
additional tax under Section 409A(a)(1)(B) of the Code.  No Award shall provide
for deferral of compensation that does not comply with Section 409A of the
Code.  The Company, the Board and the Committee shall have no liability to a
Participant, or any other party, if an Award that is intended to be exempt from,
or compliant with, Section 409A of the Code is not so exempt or compliant or for
any action taken by the Board or the Committee.
 
12.          Conditions and Restrictions Upon Securities Subject to Awards
 
The Committee may provide that the Common Stock issued upon exercise of an
Option or Stock Appreciation Right or otherwise subject to or issued under an
Award shall be subject to such further agreements, restrictions, conditions or
limitations as the Committee in its discretion may specify prior to the exercise
of such Option or Stock Appreciation Right or the grant, vesting or settlement
of such Award, including without limitation, conditions on vesting or
transferability, forfeiture or repurchase provisions and method of payment for
the Common Stock issued upon exercise, vesting or settlement of such Award
(including the actual or constructive surrender of Common Stock already owned by
the Participant) or payment of taxes arising in connection with an Award. 
Without limiting the foregoing, such restrictions may address the timing and
manner of any resales by the Participant or other subsequent transfers by the
Participant of any shares of Common Stock issued under an Award, including
without limitation (i) restrictions under an insider trading policy or pursuant
to applicable law, (ii) restrictions designed to delay and/or coordinate the
timing and manner of sales by the Participant and holders of other Company
equity compensation arrangements, (iii) restrictions as to the use of a
specified brokerage firm for such resales or other transfers and (iv) provisions
requiring Common Stock be sold on the open market or to the Company in order to
satisfy tax withholding or other obligations.


12

--------------------------------------------------------------------------------

13.          Adjustment of and Changes in the Stock
 
(a) The number and kind of shares of Common Stock available for issuance under
this Plan (including under any Awards then outstanding), and the number and kind
of shares of Common Stock subject to the limits set forth in Section 5 of this
Plan, shall be equitably adjusted by the Committee to reflect any
reorganization, reclassification, combination of shares, stock split, reverse
stock split, spin-off, dividend or distribution of securities, property or cash
(other than regular, quarterly cash dividends), or any other event or
transaction that affects the number or kind of shares of Common Stock
outstanding.  Such adjustment may be designed to comply with Section 424 of the
Code or may be designed to treat the shares of Common Stock available under the
Plan and subject to Awards as if they were all outstanding on the record date
for such event or transaction or to increase the number of such shares of Common
Stock to reflect a deemed reinvestment in shares of Common Stock of the amount
distributed to the Company’s securityholders.  The terms of any outstanding
Award shall also be equitably adjusted by the Committee as to price, number or
kind of shares of Common Stock subject to such Award, vesting, and other terms
to reflect the foregoing events, which adjustments need not be uniform as
between different Awards or different types of Awards.  No fractional shares of
Common Stock shall be issued or issuable pursuant to such an adjustment.
 
(b) In the event there shall be any other change in the number or kind of
outstanding shares of Common Stock, or any stock or other securities into which
such Common Stock shall have been changed, or for which it shall have been
exchanged, by reason of a Change in Control, other merger, consolidation or
otherwise, then the Committee shall determine the appropriate and equitable
adjustment to be effected, which adjustments need not be uniform between
different Awards or different types of Awards.  In addition, in the event of
such change described in this paragraph, the Committee may accelerate the time
or times at which any Award may be exercised, consistent with and as otherwise
permitted under Section 409A of the Code, and may provide for cancellation of
such accelerated Awards that are not exercised within a time prescribed by the
Committee in its sole discretion.
 
(c) Unless otherwise expressly provided in the Award Agreement or another
contract, including an employment or services agreement, or under the terms of a
transaction constituting a Change in Control, the Committee may provide that any
or all of the following shall occur upon a Participant’s Termination of
Employment without Cause within twenty-four (24) months following a Change in
Control: (a) in the case of an Option or Stock Appreciation Right, the
Participant shall have the ability to exercise any portion of the Option or
Stock Appreciation Right not previously exercisable, (b) in the case of any
Award the vesting of which is in whole or in part subject to performance
criteria, all conditions to the grant, issuance, retention, vesting or
transferability of, or any other restrictions applicable to, such Award shall
immediately lapse and the Participant shall have the right to receive a payment
based on target level achievement or actual performance through a date
determined by the Committee, and (c) in the case of outstanding Restricted Stock
and/or Restricted Stock Units (other than those referenced in subsection (b)),
all conditions to the grant, issuance, retention, vesting or transferability of,
or any other restrictions applicable to, such Award shall immediately lapse. 
Notwithstanding anything herein to the contrary, in the event of a Change in
Control in which the acquiring or surviving company in the transaction does not
assume or continue outstanding Awards upon the Change in Control, immediately
prior to the Change in Control, all Awards that are not assumed or continued
shall be treated as follows effective immediately prior to the Change in
Control: (a) in the case of an Option or Stock Appreciation Right, the
Participant shall have the ability to exercise such Option or Stock Appreciation
Right, including any portion of the Option or Stock Appreciation Right not
previously exercisable, (b) in the case of any Award the vesting of which is in
whole or in part subject to performance criteria, all conditions to the grant,
issuance, retention, vesting or transferability of, or any other restrictions
applicable to, such Award shall immediately lapse and the Participant shall have
the right to receive a payment based on target level achievement or actual
performance through a date determined by the Committee, as determined by the
Committee, and (c) in the case of outstanding Restricted Stock and/or Restricted
Stock Units (other than those referenced in subsection (b)), all conditions to
the grant, issuance, retention, vesting or transferability of, or any other
restrictions applicable to, such Award shall immediately lapse.  In no event
shall any action be taken pursuant to this Section 13(c) that would change the
payment or settlement date of an Award in a manner that would result in the
imposition of any additional taxes or penalties pursuant to Section 409A of the
Code.


13

--------------------------------------------------------------------------------

(d) Notwithstanding anything in this Section 13 to the contrary, in the event of
a Change in Control, the Committee may provide for the cancellation and cash
settlement of all outstanding Awards upon such Change in Control.
 
(e) The Company shall notify Participants holding Awards subject to any
adjustments pursuant to this Section 13 of such adjustment, but (whether or not
notice is given) such adjustment shall be effective and binding for all purposes
of the Plan.
 
(f) Notwithstanding anything in this Section 13 to the contrary, an adjustment
to an Option or Stock Appreciation Right under this Section 13 shall be made in
a manner that will not result in the grant of a new Option or Stock Appreciation
Right under Section 409A of the Code.
 
14.          Transferability
 
Each Award may not be sold, transferred for value, pledged, assigned, or
otherwise alienated or hypothecated by a Participant other than by will or the
laws of descent and distribution, and each Option or Stock Appreciation Right
shall be exercisable only by the Participant during his or her lifetime. 
Notwithstanding the foregoing, (i) outstanding Options may be exercised
following the Participant’s death by the Participant’s beneficiaries or as
permitted by the Committee and (ii) a Participant may transfer or assign an
Award as a gift to an entity wholly owned by such Participant (an “Assignee
Entity”), provided that such Assignee Entity shall be entitled to exercise
assigned Options and Stock Appreciation Rights only during lifetime of the
assigning Participant (or following the assigning Participant’s death, by the
Participant’s beneficiaries or as otherwise permitted by the Committee) and
provided further that such Assignee Entity shall not further sell, pledge,
transfer, assign or otherwise alienate or hypothecate such Award.


14

--------------------------------------------------------------------------------

15.          Compliance with Laws and Regulations
 
This Plan, the grant, issuance, vesting, exercise and settlement of Awards
hereunder, and the obligation of the Company to sell, issue or deliver shares of
Common Stock under such Awards, shall be subject to all applicable foreign,
federal, state and local laws, rules and regulations, stock exchange rules and
regulations, and to such approvals by any governmental or regulatory agency as
may be required.  The Company shall not be required to register in a
Participant’s name or deliver Common Stock prior to the completion of any
registration or qualification of such shares under any foreign, federal, state
or local law or any ruling or regulation of any government body which the
Committee shall determine to be necessary or advisable.  To the extent the
Company is unable to or the Committee deems it infeasible to obtain authority
from any regulatory body having jurisdiction, which authority is deemed by the
Company’s counsel to be necessary to the lawful issuance and sale of any shares
of Common Stock hereunder, the Company and its Subsidiaries shall be relieved of
any liability with respect to the failure to issue or sell such shares of Common
Stock as to which such requisite authority shall not have been obtained.  No
Option shall be exercisable and no Common Stock shall be issued and/or
transferable under any other Award unless a registration statement with respect
to the Common Stock underlying such Option is effective and current or the
Company has determined, in its sole and absolute discretion, that such
registration is unnecessary.
 
In the event an Award is granted to or held by a Participant who is employed or
providing services outside the United States, the Committee may, in its sole
discretion, modify the provisions of the Plan or of such Award as they pertain
to such individual to comply with applicable foreign law or to recognize
differences in local law, currency or tax policy.  The Committee may also impose
conditions on the grant, issuance, exercise, vesting, settlement or retention of
Awards in order to comply with such foreign law and/or to minimize the Company’s
obligations with respect to tax equalization for Participants employed outside
their home country.
 
16.          Withholding
 
To the extent required by applicable federal, state, local or foreign law, the
Committee may and/or a Participant shall make arrangements satisfactory to the
Company for the satisfaction of any withholding tax obligations that arise with
respect to any Award, or the issuance or sale of any shares of Common Stock. 
The Company shall not be required to recognize any Participant rights under an
Award, to issue shares of Common Stock or to recognize the disposition of such
shares of Common Stock until such obligations are satisfied.  To the extent
permitted or required by the Committee, these obligations may or shall be
satisfied by the Company withholding cash from any compensation otherwise
payable to or for the benefit of a Participant, the Company withholding a
portion of the shares of Common Stock that otherwise would be issued to a
Participant under such Award or any other award held by the Participant or by
the Participant tendering to the Company cash or, if allowed by the Committee,
shares of Common Stock.


15

--------------------------------------------------------------------------------

17.          Disqualifying Dispositions
 
Any Participant who shall make a “disposition” (as defined in Section 424 of the
Code) of all or any portion of shares of Common Stock acquired upon the exercise
of an Incentive Stock Option within two years from the date of grant of such
Incentive Stock Option or within one year after the issuance of shares of Common
Stock acquired upon exercise of such Incentive Stock Option shall be required to
immediately advise the Company in writing as to the occurrence of the sale and
the price realized upon the sale of such shares of Common Stock.
 
18.          Amendment of the Plan or Awards
 
The Board may amend, alter or discontinue this Plan and the Committee may amend
or alter any agreement or other document evidencing an Award made under this
Plan but, except as provided pursuant to the provisions of Section 13, no such
amendment shall, without the approval of the stockholders of the Company:
 
(a) increase the maximum number of shares of Common Stock for which Awards may
be granted under this Plan;
 
(b) reduce the price at which Options may be granted below the price provided
for in Section 8(a);
 
(c) reprice outstanding Options or SARs as described in Sections 8(b) and 9(b);
 
(d) extend the term of this Plan;
 
(e) change the class of persons eligible to be Participants;
 
(f) increase the individual maximum limits in Section 5(e); or
 
(g) otherwise amend the Plan in any manner requiring stockholder approval by law
or the rules of any stock exchange or market or quotation system on which the
Common Stock is traded, listed or quoted.
 
No amendment or alteration to the Plan or an Award or Award Agreement shall be
made which would materially impair the rights of the holder of an Award, without
such holder’s consent, provided that no such consent shall be required if the
Committee determines in its sole discretion and prior to the date of any Change
in Control that such amendment or alteration either (i) is required or advisable
in order for the Company, the Plan or the Award to satisfy any law or regulation
or to meet the requirements of or avoid adverse financial accounting
consequences under any accounting standard, or (ii) is not reasonably likely to
significantly diminish the benefits provided under such Award, or that any such
diminishment has been adequately compensated.
 
19.          No Liability of Company
 
The Company, any Subsidiary or Affiliate which is in existence or hereafter
comes into existence, the Board and the Committee shall not be liable to a
Participant or any other person as to: (a) the non-issuance or sale of shares of
Common Stock as to which the Company has been unable to obtain from any
regulatory body having jurisdiction the authority deemed by the Company’s
counsel to be necessary to the lawful issuance and sale of any shares of Common
Stock hereunder; and (b) any tax consequence expected, but not realized, by any
Participant or other person due to the receipt, vesting, exercise or settlement
of any Award granted hereunder.


16

--------------------------------------------------------------------------------

20.          Non-Exclusivity of Plan
 
Neither the adoption of this Plan by the Board nor the submission of this Plan
to the stockholders of the Company for approval shall be construed as creating
any limitations on the power of the Board or the Committee to adopt such other
incentive arrangements as either may deem desirable, including without
limitation, the granting of restricted stock, stock options or other equity
awards otherwise than under this Plan, and such arrangements may be either
generally applicable or applicable only in specific cases.
 
21.          Governing Law
 
This Plan and any agreements or other documents hereunder shall be interpreted
and construed in accordance with the laws of the State of Maryland and
applicable federal law.  Any reference in this Plan or in the agreement or other
document evidencing any Awards to a provision of law or to a rule or regulation
shall be deemed to include any successor law, rule or regulation of similar
effect or applicability.
 
22.          No Right to Employment, Reelection or Continued Service
 
Nothing in this Plan or an Award Agreement shall interfere with or limit in any
way the right of the Company, its Subsidiaries and/or its Affiliates to
terminate any Participant’s employment, service on the Board or service at any
time or for any reason not prohibited by law, nor shall this Plan or an Award
itself confer upon any Participant any right to continue his or her employment
or service for any specified period of time.  Neither an Award nor any benefits
arising under this Plan shall constitute an employment contract with the
Company, any Subsidiary and/or its Affiliates.  Subject to Sections 4 and 18,
this Plan and the benefits hereunder may be terminated at any time in the sole
and exclusive discretion of the Board without giving rise to any liability on
the part of the Company, its Subsidiaries and/or its Affiliates.
 
23.          Specified Employee Delay
 
To the extent any payment under this Plan is considered deferred compensation
subject to the restrictions contained in Section 409A of the Code, such payment
may not be made to a specified employee (as determined in accordance with a
uniform policy adopted by the Company with respect to all arrangements subject
to Section 409A of the Code) upon Separation from Service before the date that
is six months after the specified employee’s Separation from Service (or, if
earlier, the specified employee’s death).  Any payment that would otherwise be
made during this period of delay shall be accumulated and paid on the sixth
month plus one day following the specified employee’s Separation from Service
(or, if earlier, as soon as administratively practicable after the specified
employee’s death).


17

--------------------------------------------------------------------------------

24.          No Liability of Committee Members
 
No member of the Committee shall be personally liable by reason of any contract
or other instrument executed by such member or on his or her behalf in his or
her capacity as a member of the Committee nor for any mistake of judgment made
in good faith, and the Company shall indemnify and hold harmless each member of
the Committee and each other employee, officer or director of the Company to
whom any duty or power relating to the administration or interpretation of the
Plan may be allocated or delegated, against any cost or expense (including
counsel fees) or liability (including any sum paid in settlement of a claim)
arising out of any act or omission to act in connection with the Plan unless
arising out of such person’s own fraud or willful bad faith; provided, however,
that approval of the Board shall be required for the payment of any amount in
settlement of a claim against any such person.  The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company’s Certificate of
Incorporation and Bylaws (as each may be amended from time to time), as a matter
of law, or otherwise, or any power that the Company may have to indemnify them
or hold them harmless.
 
25.          Severability
 
If any provision of the Plan or any Award is or becomes or is deemed to be
invalid, illegal, or unenforceable in any jurisdiction or as to any Person or
Award, or would disqualify the Plan or any Award under any law deemed applicable
by the Committee, such provision shall be construed or deemed amended to conform
to the applicable laws, or if it cannot be construed or deemed amended without,
in the determination of the Committee, materially altering the intent of the
Plan or the Award, such provision shall be stricken as to such jurisdiction,
Person or Award and the remainder of the Plan and any such Award shall remain in
full force and effect.
 
26.          Unfunded Plan
 
The Plan is intended to be an unfunded plan.  Participants are and shall at all
times be general creditors of the Company with respect to their Awards.  If the
Committee or the Company chooses to set aside funds in a trust or otherwise for
the payment of Awards under the Plan, such funds shall at all times be subject
to the claims of the creditors of the Company in the event of its bankruptcy or
insolvency.
 
27.          Clawback/Recoupment
 
Notwithstanding any other provisions in this Plan, Awards granted under this
Plan will be subject to recoupment in accordance with any clawback policy that
the Company adopts or is required to adopt pursuant to the listing standards of
any national securities exchange or association on which the Company’s
securities are listed or as is otherwise required by the Dodd-Frank Wall Street
Reform and Consumer Protection Act or other applicable law.  In addition, the
Board may impose such other clawback, recovery or recoupment provisions in an
Award Agreement as the Board determines necessary or appropriate, including but
not limited to a reacquisition right in respect of previously acquired shares of
Common Stock or other cash or property upon the occurrence of misconduct.  No
recovery of compensation under such a clawback policy will be an event giving
rise to a right to resign for “good reason” or “constructive termination” (or
similar term) under any agreement with the Company.  By accepting an Award, the
Participant is agreeing to be bound by any such clawback policy, as in effect or
as may be adopted and/or modified from time to time by the Company in its
discretion.




18

--------------------------------------------------------------------------------